 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    JARROD GORDON,                                    Case No. 1:18-cv-01553-EPG (PC)

12                  Plaintiff,                          ORDER GRANTING IN FORMA
                                                        PAUPERIS APPLICATION
13          V.
                                                        (ECF No. 16)
14
      L. FISHER, JR., et al.,
                                                        ORDER DIRECTING PAYMENT OF
15                                                      INMATE FILING FEE BY THE
                   Defendants.
                                                        CALIFORNIA DEPARTMENT OF
16
                                                        CORRECTIONS
17
             Jarrod Gordon (“Plaintiff”), is a state prisoner proceeding pro se in this civil rights action
18
     pursuant to 42 U.S.C. § 1983. On February 19, 2019, Plaintiff filed an application to proceed in
19
     forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 16.)
20
            Plaintiff has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, his
21
     application to proceed in forma pauperis is GRANTED.
22
            Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff remains obligated to pay the statutory filing
23
     fee of $350.00 for this action when funds exist in his inmate trust account. Plaintiff must make
24
     monthly payments in the amount of twenty percent (20%) of the preceding month’s income
25
     credited to his trust account. 28 U.S.C. § 1915(b)(2). The California Department of Corrections
26
     and Rehabilitation, or its designee, is required to send payments from Plaintiff’s trust account to
27
     the Clerk of the Court each time the amount in the account exceeds $10.00 until the statutory
28
                                                        1
 1   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2          Based on the foregoing, IT IS HEREBY ORDERED that:

 3          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 16) is GRANTED;

 4          2.      The Director of the California Department of Corrections or his designee shall

 5                  collect payments from plaintiff's prison trust account in an amount equal to twenty

 6                  percent (20%) of the preceding month’s income credited to the prisoner’s trust

 7                  account and shall forward those payments, clearly identified by the name and case

 8                  number assigned to this action, to the Clerk of the Court each time the amount in

 9                  the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a

10                  total of $350.00 has been collected and forwarded to the Clerk of the Court;

11          3.      The Clerk of the Court is DIRECTED to serve a copy of this Order and a copy of

12                  Plaintiff’s in forma pauperis application on the Secretary of the California

13                  Department of Corrections and Rehabilitation via the court's electronic case filing

14                  system (CM/ECF); and

15          4.      The Clerk of the Court is DIRECTED to serve a copy of this Order on the

16                  Financial Department, U.S. District Court, Eastern District of California.

17   IT IS SO ORDERED.
18
        Dated:     February 20, 2019                           /s/
19
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                           2
